Citation Nr: 1512910	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial, compensable rating for lumbar vertebra fracture, claimed as lumbosacral strain and residuals of a back injury.  

2.  Entitlement to service connection for depression, to include as secondary to service-connected lumbar vertebra fracture.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from February 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO granted service connection for lumbar vertebra fracture and assigned an initial, 0 percent (noncompensabe) rating, effective May 7, 2010, the date of receipt of the claim for service connection.  In November 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  

The appeal also arose from a December 2011 rating decision in which the RO denied service connection for depression.  In April 2012, the Veteran filed an NOD. 

A statement of the case (SOC) for both claims was issued in February 2013.  The Veteran filed a substantive appeal in March 2013.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for lumbar vertebra fracture, the Board characterized the claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In addition to the paper claims, the Veteran has paperless, electronic files in the ,  Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Neither electronic file contains additional evidence relevant to this appeal.  

In March 2015, the Vice Chairman of the Board, on her own motion, granted advancement of the appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board's decision addressing the claim for an initial, compensable rating for lumbar vertebra fracture is set forth below.  The Veteran's claim of entitlement to service connection for depression is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran t when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the May 7, 2010 effective date of the award of service connection for lumbar vertebra fracture, the Veteran's L1 compression fracture has completely healed and does not contribute to his current symptoms, limitations, or neurological deficits associated with nonservice-connected degenerative disc disease, stenosis, spurring, and residuals of herniated disc at L5-S1.  

3.  The schedular criteria are adequate to rate the service-connected lumbar spine disability at all pertinent points, and no claim for a total disability rating based on individual unemployability (TDIU) due to lumbar vertebra fracture has been raised.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for lumbar vertebra fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Code 5235) (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in correspondence in May 2010, the RO provided notice relevant to what was then a claim for service connection,  explaining  what information and evidence was needed to substantiate all five elements of the claim for service connection on a direct and secondary basis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The notice also contained general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the September 2011 award of service connection and the filing of the Veteran's disagreement with the initial rating assigned, the February 2013 SOC set forth the criteria for higher ratings for the lumbar spine vertebral fracture (the timing and form of which suffices, in part, for Dingess/Hartman). Although the record includes no notice letter specific to the claim for higher rating herein decided, no such letter was required for the  downstream ,initial rating issue.
See 38 U.S.C.A. § 5103A;VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nontheless, the 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records, the latter through December 2012.  In addition, the Veteran was provided VA examinations or opinions in March 1972, June 2010, July 2011, August 2011, and January 2013.  The lumbar spine examinations and opinions are in aggregate adequate because they included a review of the claims, accurate summary of the history of the low back disabilities including the Veteran's lay reports of symptoms and loss of function, and clinical observations that can be applied by the adjudicator the applicable rating criteria.   Therefore, no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Background

The Veteran served as a U.S. Marine rifleman.  He contended in a May 2010 claim that he injured his back on active duty and that his disability is more severe than is contemplated in the initial zero percent rating. 

The report of an enlistment physical examination in January 1962 is  silent for any history or current low back pain.  Service treatment records show that the Veteran sought treatment in September 1962 for back ache with a sudden onset after having lifted the hood of a vehicle a short distance.  The Veteran reported a history of low back strain since an episode one year earlier, which would be prior to entry into service. 

The Veteran reported severe pain in the lower thoracic and upper lumbar regions that did not radiate to the legs but made it difficult for him to rise after lying down.  A military clinician noted tenderness over the paraspinal area and muscle spasms, diagnosed acute muscle strain with a possible slipped disc, and prescribed a dose of intramuscular Demerol.  The clinician also noted that the Veteran denied any radicular pain but voluntarily refused to move his legs.  The physician noted, 
" neurologic examination is physiological [without] loss of total or perceptive sensation."   The Veteran was hospitalized for three days with three additional days of rest in quarters.  In the final report, the attending physician diagnosed acute lumbosacral muscle strain with no artery or nerve involvement. 

In May 1963, the Veteran sought treatment for pain in the area of the first lumbar vertebra after lifting an object several weeks earlier.  A clinician prescribed oral medication and directed the Veteran to return if it did not improve.  In July 1963, the Veteran returned with continued pain over the L3 vertebra for the past six weeks.  An examiner noted the 1962 injury and that the Veteran was pain free until January 1963 when the pain returned and gradually worsened.  X-rays obtained in August 1963 were normal with no evidence of old or recent trauma and with no degenerative changes.  The lumbosacral articulation was unremarkable.  The Veteran was evaluated again in November 1963 for nonspecific back pain.  An examiner noted "localized tenderness over the rt post-superior iliac spine area which tends to reproduce symptoms on compression."  X-rays were again noted as normal.  The examiner returned the Veteran to full duty.

The Veteran completed his obligated service as a Marine rifleman.  In a May 1966 discharge physical examination, a military physician noted a history of lumbosacral strain but that it was not disqualifying.  The Veteran remained fit for duty without limitation. 

In March 1972, the Veteran underwent a general VA examination.  Although the focus was on an unrelated disability, the Veteran did not report any lumbosacral symptoms or deficits, and the examiner noted a negative musculoskeletal examination.  The Veteran reported working for a vending machine service.  Although the record does not show that the Veteran submitted a claim for service connection for a back disorder, in a June 1962 rating decision on the other disability, the RO noted that lumbosacral strain was not noted on the most recent VA examination. 

In a June 1994 letter to his Congressman, the Veteran noted that he hurt his back lifting the hood on a truck shortly after arriving in Okinawa in 1962.  He noted that he fell, was not able to get up, and was transported by stretcher to a hospital where he remained for two weeks and received inadequate care.  He noted that he experienced back symptoms throughout his service, sought care and disability benefits from VA but received none, and ultimately had to leave two good jobs and work only as a security officer because of a back disability.  The Congressman forwarded the claim to the RO.  In correspondence in July 1994, the RO advised the Congressman that the Veteran must submit new and material evidence to reopen the claim.  The Veteran requested a copy of his claims file, but no claim or new evidence was received.  

In October 1991, a private orthopedic physician noted the Veteran's report of chronic back pain since an injury bending over a hood in 1962 and that he had continued pain since that time, getting progressively worse and causing missed work in his job as a supply clerk in a storeroom.  The physician noted tenderness at the level of L3 and L4 with a normal range of motion but pain when stretching.  X-rays obtained in September 1991 showed some sclerotic changes.  The physician diagnosed osteoarthritis but advised the Veteran that he could continue to work.  However, in February 1992, the Veteran returned to the physician with reports of increased back pain.  A magnetic resonance image showed a herniated disc at L5-S1, and the Veteran underwent corrective surgery in March 1992.  After the surgery, the Veteran experienced some tenderness at the site of the incision but had a full range of motion without pain.  X-rays obtained in May, July, and October 1992 showed mild degenerative changes and some bone spurring and sclerosis.  The physician authorized a return to light work for two months and normal work in May 1992. 

In February 1999, the physician noted that the Veteran had done well until a recurrence of low back pain with radiation to the leg six months earlier.  X-rays and another magnetic resonance image showed a recurrence of the herniation at L5-S1 with no disc abnormalities at other levels but with space narrowing and mild degenerative disease at two levels.  The Veteran underwent another corrective surgery in March 1999.  

Records of private care in 2009 include records from primary care, cardiovascular, and neurologic physicians.  In June 2009, the cardiovascular physician noted that the Veteran was very inactive with dyspnea, fatigue, and musculoskeletal complaints including acute back pain radiating to the left leg.  A magnetic resonance image obtained in August 2009 revealed an old compression fracture at L1with a slight loss of height at the endplate, diffuse degenerative changes in the lower spine, mild stenosis and disc bulging at L4-5, and more pronounced narrowing and disc bulging at L5-S1. A nerve conduction study in September 2009 showed very mild sensory motor polyneuropathy of the lower extremities. 

In May 2010, the RO received the Veteran's claim for service connection for back injury that occurred in September 1962.  

In statements in June and August 2010, the Veteran described the back strain in 1962 while lifting a heavy hood on a vehicle for which he was hospitalized for five days.  He noted that he continued to experience back pain during and after service but managed to function until 1992.  He noted that the first surgery eliminated the leg pain but that continued back pain forced him to leave his storeroom job for work as a security guard until eligible for Social Security retirement benefits in 2002.  He noted that his current physician advised no further surgery.  He and his spouse noted that since 2009 he has been unable to don shoes and socks, perform household chores, or get in and out of the driver's seat of an automobile.  He noted that he used a back brace and cane and required a wheelchair for mobility for extended distances.  The Veteran also noted in a September 2010 statement that he did not file a claim for service connection for his back in 1972.  

In June 2010, a VA physician noted a review of computerized VA records but not the claims file that contained the service and private records.  The physician noted the circumstances of the 1962 injury but that the Veteran had been hospitalized for five weeks. The physician also noted the two surgeries for a herniated disc and the Veteran's reports of continued back pain since the service injury.  He noted the current activity limitations and support devices as the Veteran described in his statements above.  The Veteran also reported nighttime urinary incontinence and erectile dysfunction.  On examination, the physician noted a slow, weak gait with tenderness over the L5-S1 region.  Range of motion was from 0 to 22 degrees on flexion, from 0 to o 20 degrees on extension, to 8 and 10 degrees, respectively, on right and left lateral flexion, and from 0 to  4 degrees, each, on right and left rotation.  The combined range of motion was 68 degrees with no additional loss of function on repetition.  The physician noted review of the  the August 2009 magnetic resonance image and found that, in view of the predominant amount of bed rest and neurological findings after the injury, the old L1 compression fracture likely existed at that time and was not seen on imaging studies because computed tomography and magnetic resonance imaging was not available.  

The physician provided an addendum in July 2011, again finding that the L1 fracture was likely missed in the imaging but was caused by the injury because of the prolonged bed rest and positive neurological findings in the service treatment records.  However, the physician found that the current degenerative disease and spinal stenosis was not caused by the events in service because the current location was too remote from the L1 site of the injury. 

In September 2011, the RO granted service connection for residuals of a lumbar vertebrae fracture, only, assigning an initial 0 percent (noncompensable) rating  under 38 C.F.R. § 4.71a, Diagnostic Code 5235 (for vertebrsal fracture or dislocation).  

In August 2011, a VA internal medicine physician examined the Veteran.  He did not note a review of the claims file but summarized the Veteran's description of the 1962 injury lifting the hood of a vehicle.  The Veteran reported that he had a neurological examination of his feet after the event and was sent to a hospital where he was ignored and where little care was provided.  The Veteran was unsure of the duration of his hospital stay or whether imaging studies were obtained.  The physician noted that it would be unusual for hospitalization for this sort of injury not to include imaging studies.  He also noted that neurological deficits of the feet are not associated with the L1 process.  The Veteran also reported that he worked in a vending machine business until 1984 and then light security guard work thereafter but stopped working in the 1980s.  The Veteran's current symptoms were severe, diffuse, constant low back pain without flare-ups but with radiating pain to the left ankle since 1980 which the physician noted to be more indicative of a stocking distribution vice radicular pain.  The physician diagnosed osteoarthritis of the spine at some time prior to 2010 and the old, healed L1 compression fracture that was incurred sometime before 1992.  He referred to the surgeries but not to any specific record of private care in the 1990s or in 2009.  

On examination, range of motion was from 0 to 60 degrees on flexion, from 0 to 20 degrees on extension,from 0  to 10 and 15 degrees, respectively, on right and left lateral flexion, and from 0 to to 25 degrees, each, on right and left rotation, with complaint of pain at the extreme end of the range but no clinically observed pain on motion and no additional loss of function on repetition.  The combined range of motion was 135 degrees.  The physician noted some loss of reflex in the lower extremities but no muscle atrophy, sensory deficit, or indications of radiculopathy.  The physician reviewed the results of the August 2009 magnetic resonance image and noted that the Veteran did not have a current L1 fracture but rather that the old fracture had completely healed.  The physician found that the current symptoms of degenerative disease and spinal stenosis were separate from the residuals of the old L1 fracture which did not cause any current problems.  The Veteran was not tender over the L1 region, and the surgery was not associated with an L1 fracture.  

In September 2011, the RO granted service connection for a lumbar vertebra fracture and assigned an initial, noncompensable rating, effective May 7, 2010, the date of receipt of the claim for service connection.  The RO cited the June 2010 and August 2011 VA opinions that a compression fracture at L1 occurred in service based on a lengthy hospital stay, positive neurological findings, and the absence of X-ray studies in service and that the L1 fracture had healed and did not cause the symptoms associated with degenerative disease and stenosis at lower levels.  

In April 2012, the Veteran submitted correspondence from a private primary care physician with offices in a state distant from the Veteran's residence.  The physician noted a review of the entire claims file and summarized the Veteran's description of the 1962 injury and several service record entries in 1963.  The physician did not refer to the hospital discharge report and inaccurately noted that the intramuscular Demerol occurred a long time after the injury thus finding that the injury was more than a simple muscle strain.  The physician called attention to the Veteran's report of an abnormal sensory examination of the feet.  He also noted that a compression fracture at L1 in a 23 year old man would have required significant force which in turn would have caused damage in the L5-S1 area responsible for foot symptoms.  He further explained that a loss of height at L1 would change the stress forces causing abnormal stress distribution on other parts of the spine and would aggravate L5-S1.   

In January 2013, the VA internal medicine physician who performed the August 2011 examination obtained and reviewed the claims file, which he acknowledged was not available at the time of his first examination.  The Veteran was unable to appear for a physical examination because he was in a nursing home.  The physician summarized many service record and post-service treatment record entries, the previous VA examination reports (including his own), and the letter from the private primary care physician with certain annotations as follows.  

The physician noted that, contrary to the Veteran's reports and several examiners' comments, the Veteran did not have an examination of his feet after the injury and his attending military physicians ruled out any neurologic deficits.  The Veteran did have two X-rays in service that showed no compression fracture at L1.  No compression fractures were noted in a February 1999 X-ray and magnetic resonance image.  Therefore, the physician found that the old compression fracture noted for the first time in 2009 could not have occurred until at least 2000.  He further noted that there was no clinical evidence of any neurological deficits throughout the period of service, contrary to the Veteran's reporting.  The physician found that the Veteran only experienced lumbar muscle strain during service that could not predispose a patient to spinal arthritis, which is age related, and the private physician's notation that a compression fracture could have injured the L5-S1 disc was purely speculative as the fracture occurred long after service.  

In another letter dated in October 2014, the private primary care physician noted the three VA examination reports and interview with the Veteran, presumably by telephone.  He noted that simple muscle strains resolve and could not be responsible for the long term pain reported by the Veteran.  He also again noted that an intramuscular Demerol injection is not normally given for muscle strain.  He noted that spurring and sclerosis take many years to develop so that the injury in 1962 and the onset of disease 30 years later "would be about the right time frame" and that the current disease could not have developed at age 52 without some type of injury.  He noted that compression fractures are frequently missed on imaging and by 1999 would have healed through calcium deposits.  He further noted that the sensitivity of magnetic resonance images in 2009 was improved over those in use in 1999.  He noted that compression fractures are painful and would require a patient to seek treatment while the Veteran denied any injuries between 1999 and 2009.  He asked, "...if the compression fracture did not occur in service when did it occur?"  He also asked why a patient in his 50s experienced significant spinal problems with the only trauma occurring during service.  He concluded that the continuity of pain during service and after service as well as the diagnostic tests and surgery show that his current disorder is directly related to the injury in service.  

In a November 2014 brief, the Veteran's representative contended that in the context of the claim for an initial compensable rating, service connection is separately warranted for lumbar degenerative disc disease and spinal stenosis.  

III.  Applicable Legal Authority and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The criteria  for evaluating vertebral fracture as well as lumbosacral strain, spinal stenosis, and degenerative arthritis of the spine (for  Diagnostic Codes 5235, 5237, 5238 and 5242) are set forth in a General Rating Formula for Diseases and Injuries of the Spine. See  38 C.F.R. § 4.71a.

The formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. D

Disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 .

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition. Mittleider v. West, 11 Vet. App. 181 (1998).  

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether the evidence is credible. Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an initial, compensable rating for lumbar vertebral fracture must be denied. 

At the outset, the  Board notes  that, contrary to the assertions of the Veteran's attorney,  the RO correctly granted service connection in September 2011 for residuals of an old compression fracture at L1 based on the evidence of record at the time and the application of reasonable doubt-in spite of some inconsistencies in lay statements and medical opinions as will be further discussed below.  Although the Veteran's representative in a November 2014 brief argues that additional lumbar spine defects and diseases should have been included in the service-connection award, the RO considered the Veteran's inconsistent lay statements of the nature of his symptoms and treatment in service, the service treatment and examination records, and post service VA treatment and examination reports of record at the time.  The RO correctly relied on the opinions of the VA examiners in June 2010 and in August 2011 who found, after consideration of the Veteran's reported history, that an old L1 vertebra fracture had occurred in service but that other deficits and disease at lower levels and radicular signs were not caused by the injury during service.  

The Board further finds that it is medically possible to distinguish the effects of the Veteran's service-connected and non-service-connected disorders.  VA physicians in June 2010 and August 2011 both provide competent and credible evaluations of the Veteran's history, symptoms, and clinically identified spinal deficits and disease, finding that the service-connected L1 vertebra fracture had completely healed and did not affect the deficits and disease at lower levels that were the cause for the Veteran's pain, neurological complications, and functional limitations.  The private physician in April 2012 and October 2013 did not challenge the separate effects of the service-connected and non-service connected disorders.  

Therefore, the issue before the Board is the appropriate rating for the Veteran's current service-connected lumbar spine disability to include what defects and symptoms present since the effective date of the award of service connection arise from residuals of the healed L1 vertebra compression fracture.  

The Board finds that an initial, compensable rating for a bold lumbar vertebra fracture is not warranted at any time since the May 10, 2010 effective date of the award of service connection .  Simply stated, the weight of competent, probative evidence indicates that  current degenerative disc disease with stenosis at levels of L3-4 and L5-S1 currently manifested by back pain and limitation of motion are neither  residuals of episodes of muscle strain in service or caused or aggravated by an old L1 compression fracture.  All of the competent medical providers and examiners found that the L1 fracture was completely healed and does not cause or aggravate the current symptoms of degenerative disease, spurring, and stenosis of other levels of the lumbar spine.  

The Board finds that the Veteran is competent to report on the events in service, his treatment experiences, and the occurrence of back pain prior to service and after the 1962 and 1963 lifting accidents.  Although the report of his enlistment examination is  silent for any back diagnosis or  deficits, and he is presumed to have been in sound condition, he did report that he had experienced acute episodes of back pain prior to entry into service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Several factors and inconsistencies in his lay statements tarnish his credibility and adversely influenced some medical opinions.  

The Veteran inaccurately reported that, on one occasion, he was hospitalized for two weeks and on one occasion for five weeks but the hospital discharge report noted only three days of inpatient treatment.  He reported that he experienced lower leg symptoms and that he underwent a foot examination that was not noted in the service treatment records.  In fact, no neurologic deficits were found by military examiners.  He reported that he received little or inadequate care with no X-rays which is contrary to the military clinical notations of examination, treatment, and two imaging studies.  Further, the service treatment records also do not support the private primary care physician's finding that a severe accident must have occurred.

Regarding the Veteran's contention that he experienced continuous back pain in service, treatment in September 1962 appeared to be successful because he returned to full duty and did not seek care again until May 1963 after another lifting accident.  Following the 1963 treatment, he was again found fit for full duty as a Marine rifleman and completed two and one-half more years of service with no further treatment encounters and no limitation or change of military duties.  He did not report a problem with back pain during his discharge physical examination or during the 1972 VA examination although he had the opportunity to do so.  He worked for many years for a vending machine business that likely required moving or lifting activities and once reported stopping work in the 1980s, although his private physician noted in 1992 that he continued to work as a storeroom clerk lifting 50-60 pounds.  He continued work as a security guard until reaching normal retirement age in 2002.  The Veteran's reports of recurrent back discomfort are consistent with exertional activities such as lifting a heavy vehicle hood, Marine training and operations, and work with vending machines and stockroom supplies.  Until 1992, there is no competent evidence of spinal damage or disease but rather episodes of exertional muscle strain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the impairment caused by service-connected and non-service connected lumbar spinal deficits, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board places greatest probative weight on the clinical notations in the service and private clinical records and on the opinions of the VA internal medicine physician in January 2013.  Military clinicians in September 1962 investigated the circumstances of the hood lifting accident, noted the Veteran's report of an inability to rise or walk and initially could not rule out a "slipped disc."  An intramuscular injection was administered on the day of the injury - not a long time later- and was never repeated.  It is unusual that no records of hospital X-rays were included in the file, but the attending physician clearly diagnosed an acute muscle strain after three days - not weeks- of observation.  It is reasonable that the attending physician would base his diagnosis on some objective clinical evidence.  Notably, the attempt at lifting a heavy vehicle hood was not an external trauma.  The Veteran returned to duty with no follow-up treatment until another lifting injury eight months later.  It is reasonable that had a disc fracture or severe spinal stress occurred, it would have required some follow up in this interval.  As noted by the private physician, spinal disc damage does not heal rapidly as muscle strain.  Clinicians obtained two negative X-rays with no disc spacing deficits and no evidence of trauma.  Clinicians again diagnosed muscle strain, and the Veteran had a positive response to muscle related therapies.  The Board places greater probative weight on these observations and conclusions as they are based on direct observation of the Veteran shortly after the reported lifting accidents and were the basis to permit him to return to full time Marine duty. 

The Board places probative weight on the records of private care in 1991, 1992, and 1999.  Although one physician noted the Veteran's report of back pain since 1962, this physician and other private providers did not attribute the L5-S1 herniated disc to that history or to the circumstances of the muscle strains in service.  Although aware of the history, none of the private physicians speculated that the strains in 1962 started a gradual process leading to a disc herniation thirty years later.  Moreover, imaging studies including magnetic resonance images did not find old compression fractures or other long-standing spinal deficits.  

The Board places much less probative weight on the opinions of the VA examiner in June 2010 and the private primary care physician April 2012 and October 2014 because they were based on inaccurate facts.  Both physicians in accurately noted that the Veteran was hospitalized for weeks, had neurological complications, and did not undergo imaging studies, all contrary to the service records.  The private physician noted that a Demerol injection was administered long after the injury and would not have been used for a muscle strain.  However, the injection was administered the same day as the injury when the attending clinician noted the Veteran's report of severe pain and suspected possible herniated disc, which was later ruled out.  Meperidine hydrochloride (Demerol) is a synthetic opioid analgesic, used to relieve moderate to severe pain, including during childbirth, and as an adjunct to anesthesia.  Dorland's Illustrated Medical Dictionary, 1128 (30th Ed., 2003).  The drug was never used again and the pain resolved until the next lifting injury, thus supporting the military diagnosis of muscle strain.  The physician provided no rationale for his postulation that the first accident must have been very severe to cause a compression fracture at L1 and thus damage also to lower levels and that the onset of degenerative disease many years later in a 52 year old man was the right timing.  In fact, the Veteran's accidents were both exertional, not traumatic, and his symptoms resolved after each lifting accident so that he was able to continue rigorous duties as a Marine and many years of work in jobs requiring moving objects and lifting.  Although the private physician noted that the only accidents were in service and were severe stresses on the spinal structure, he did not comment on the long periods of exertional activity or the cause for the herniated discs.   

The evidence suggesting that the L1 compression fracture must have occurred in service is speculative because it was not seen on any imaging prior to 2009 and then only by magnetic resonance devices that were presumably more sensitive.  The service treatment records and the military clinician's diagnoses are consistent with an acute muscle strain that episodically resolved and not consistent with a spinal vertebra fracture.  Nevertheless, service connection has been granted for residuals of a healed compression fracture.  Therefore, the Board will only find, based on the competent, credible, and probative evidence, that the compression fracture completely healed and does not cause the Veteran's current pain and limitation of motion nor did it cause or aggravate the development of degenerative disease, stenosis, disc herniation, and spurring at lower levels.   

The Board further finds that the Veteran experienced two episodes of acute muscle strain as diagnosed in service.  Although he may have experienced additional acute episodes of muscle strain causing back discomfort during or within several years after service, these episodes were not reported by the Veteran to his discharge examiner or to the 1972 VA examiner when he had the opportunity to do so in the context of documenting a continuous history of back pain specifically for the purpose of identifying chronic disabilities.  The onset of spinal disease occurred many years after active service and after years of work in an occupation requiring moving and lifting.  The weight of competent. probative evidence indicates that current spinal was not caused or aggravated during active service. 

Notwithstanding the clinical observations of limitation of motion and possible neurological complications of urinary incontinence and erectile dysfunction, the Board finds that a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome is not warranted because the service-connected L1 vertebra fracture has completely healed and does not contribute to the pain, dysfunction, or neurological symptoms associated with degenerative disease.  As noted above, the weight of competent , probative evidence distinguishes effects of the service-connected and nonservice-connected features of the Veteran's lumbar spine disability, and indicates that no current symptoms or impairment is attributable to the service connected disability.  Hence, a noncompensable rating was appropriately assigned.  See 38 C.F.R. § 4.31.   

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected lumbar vertebra fracture been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to appeal.   The rating schedule fully contemplates the described symptomatology to the extent attributable to the service-connected healed lumbar vertebra fracture, and provides for ratings higher than that assigned based on more significant functional impairment, should the service-connected disability worsen.  Moreover, there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected lumbar spine disability under consideration at any pertinent point,   

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), , a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's lumbar vertebra fracture has been appropriately rated as a single disability, and there is no additional, indistinguishable lumbar spine impairment.   As the current appeal does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not required.  .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the Court has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, there is no evidence or allegation indicating the Veteran is actually or effectively rendered unemployable solely due to his service-connected lumbar vertebra fracture.  As such, the Board finds that a claim for a TDIU due to that disability has not reasonably been raised, and the Veteran's entitlement to that benefit  need not be discussed in conjunction with the current claim for higher  rating

For all the foregoing reasons, the Board finds that, as there is no  basis for assignment of a an compensable rating for the e Veteran's lumber vertebra fracture at any point since the effective date of the award of service connection for the disability, staged rating, pursuant to Fenderson, is not warranted, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the lumbar vertebra fracture at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).   


ORDER

An initial, compensable rating for lumbar vertebra fracture is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for depression is warranted.  

In May 2010, the Veteran provided a listing of seven medical providers of treatment for depression.  He noted that three providers of care prior to 2004 were either deceased or retired, and he did not provide their addresses.  He submitted some records from Dr. S.P. dated from October 2009 to April 2010, and he attempted to authorize the recovery of records from Dr. M.B. and Dr. B.P using a VA Form 21-4142 in August 2010.  He also identified Dr. B.P. as now currently working at a VA Medical Center, and listed Dr N. at "UMC" in Jackson, Mississippi. 

The Veteran has identified additional sources of evidence relevant to his claim for service connection for depression, VA must attempt recovery of the records to satisfy the duty to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As for VA records, it is also noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran noted that Dr. B.P. may have provided care at the VAMC in Jackson Mississippi, the AOJ must obtain records of VA outpatient care from 2005 and associate any records received with the claims file.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, all outstanding, pertinent private (non-VA) medical records-to include from Dr. S.P., Dr. M.B., and/or Dr. M. (referenced above).  

Thereafter, the AOJ must attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (VCAA (to include obtaining any medical examination and/or opinion, if appropriate), prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA records  mental health evaluation and/or treatment since 2005.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to mental health treatment  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding records from any  private (non-VA) psychiatric care providers include from Dr. S.P., Dr. M.B., and/or Dr. M. (identified in the May 2010 claim).  
 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Undertake corrective action any specified action is not undertaken, or is taken in a deficient manner.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include obtaining any medical examination and/or opinion, if appropriate), readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


